Citation Nr: 9916576	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-10 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected scar, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 rating decision of the RO.

In October 1998, the veteran testified at a videoconference 
hearing before an Acting Member of the Board.


REMAND

In September 1996, the veteran filed a claim seeking service 
connection for residuals of a left knee injury in service.  
Service medical records show that he suffered a laceration in 
December 1954.  His separation examination revealed a four-
inch scar on the left knee.  Service connection for a left 
knee scar was granted, and a noncompensable rating was 
assigned.

The veteran alleges that he has additional residuals from the 
laceration in service.  He testified at a hearing at the RO 
in November 1997 that he occasionally experienced swelling 
and tenderness in the region of the scar located on his left 
knee.  According to the veteran, these symptoms occurred on 
average as often as once or twice per month and would last 
from two to three days in duration.  

As noted above, the veteran was afforded a VA examination in 
December 1997.  At that time, he presented with complaints of 
pain, swelling and occasional locking in the left knee.  He 
also noted experiencing difficulties with weight-bearing 
flexion maneuvers which initiated a pain that "went all the 
way to the bone."  

Physical examination of the knee revealed well-healed 
incisions to the lateral aspect of the patella without 
subcutaneous adherence.  No swelling or atrophy was detected 
and there was no ligament instability.  Extension was capable 
to 100 degrees.  There was no pain on palpation of the scar 
and no significant varus or valgus pains.  The final 
assessment was that of remote history, service-connected 
laceration to the left knee, requiring extensive suturing, 
now with chronic pain syndrome and locking of the knee joint.  

At his October 1998 videoconference hearing, he testified 
that, at times, he would experience redness and a burning-
type pain relative to the scar on his left knee.  He also 
described a tingling sensation extending to areas behind the 
knee.  He further noted that, during a recent VA outpatient 
treatment visit, the treating physician informed him that, if 
his knee continued to lock up, he might have to undergo 
surgery to repair it.  Copies of these records are not 
associated with the claims folder.  

A review of the testimony given at the October 1998 hearing 
suggests that the veteran's condition may have worsened since 
the December 1997 examination.  Hence, the Board finds that 
the veteran should be afforded another examination in order 
to evaluate the current severity of the service-connected 
scar of the left knee.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the service-connected left knee scar 
since December 1997.  After securing the 
necessary release, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request and associate 
them with the claims folder.  The veteran 
also should be asked to submit any 
medical evidence which tends to support 
his claim for an increased rating.  

2.  Then, the RO should take appropriate 
steps in order to schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
scar on the left knee.  All indicated 
tests, including x-ray studies and range 
of motion studies, must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
state whether the veteran has any 
limitation of function of the left knee 
solely due to the scar.  The examiner 
should also state whether the scar is 
poorly nourished, tender or ulcerated.  
The examiner should also provide an 
opinion as to whether the veteran suffers 
from any additional knee pathology as a 
result of his in-service laceration.  If 
so the examiner should describe any 
objective evidence of pain or functional 
loss due to pain.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the functional 
ability of the veteran's left knee.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the left knee exhibits weakened movement, 
excess fatigability, or incoordination.  
A complete rationale for any opinion 
expressed must be provided.  

3.  After undertaking the development 
requested above to the extent possible, 
the RO should again review the issue of 
an increased rating for the service-
connected left knee disability.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



